   Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 1 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 3rd Step Recovery Group, Inc.
                                           d/b/a Continental Wellness Center
                                           3400 Powerline Road, Suite A
                                           Fort Lauderdale, FL 33309




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
   Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 2 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                    )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                       )
               AJC Medical Group, Inc., et al.                         )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) A Better You Wellness Center, LLC
                                           3529 NW 88th Ave
                                           Fort Lauderdale, FL 33351




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
   Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 3 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AJC Medical Group, Inc.
                                           1498 NW 54 Street, Suite C
                                           Miami, FL 33142




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
   Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 4 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Southern District
                                                     __________  District of
                                                                          of Florida
                                                                             __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                    )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 1:20-cv-24523-KMW
                                                                       )
               AJC Medical Group, Inc., et al.                         )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Alejandro Castro
                                           c/o Allied Health Organization, Inc.
                                           14001 NW 4 Street, Suite B
                                           Fort Lauderdale, FL 33325




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                             s/ J. Adams
   Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 5 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                    )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                       )
               AJC Medical Group, Inc., et al.                         )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Alexander Evans
                                           1200 Sweetwater Club Blvd
                                           Longwood, FL 32779-2150




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
   Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 6 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-24523-KMW
                                                                      )
               AJC Medical Group, Inc., et al.                        )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Alexander Evans
                                           4900 Solara Cir
                                           Sanford, FL 32771-9553




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                            s/ J. Adams
   Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 7 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Alexander Evans
                                           2415 N Orange Ave Suite 400
                                           Orlando, FL 32804-5505




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
   Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 8 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Alliance Medical Center, Inc.
                                           6245 Miramar Parkway, Suite 101
                                           Hollywood, FL 33023




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
   Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 9 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                     )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                        )
               AJC Medical Group, Inc., et al.                          )
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Allied Health Organization, Inc.
                                           14001 NW 4 Street, Suite B
                                           Fort Lauderdale, FL 33325




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 10 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Andre Kerr
                                           3245 NW 102nd Ave
                                           Fort Lauderdale, FL 33351-6931




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 11 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Andre Kerr
                                           c/o Positive Health Alliance
                                           2500 Metrocentre Blvd, Ste 7
                                           West Palm Beach, FL 33407




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 12 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Arsen Bazylenko
                                           2750 NE 183rd Street, Apt. 1707
                                           North Miami Beach, FL 33160-2121




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 13 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-24523-KMW
                                                                      )
               AJC Medical Group, Inc., et al.                        )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Arsen Bazylenko
                                           c/o Baikal Marketing Group, Inc.
                                           3029 NE 188 Street, #319
                                           Miami, FL 33180




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                            s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 14 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Augustine Carbon
                                           3857 SW 164 Terrace
                                           Hollywood, FL 33027




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 15 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-24523-KMW
                                                                      )
               AJC Medical Group, Inc., et al.                        )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Augustine Carbon
                                           c/o Doctors United, Inc. d/b/a Doctors United Group
                                           1498 NW 54 Street, Suite C
                                           Miami, FL 33142




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                             s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 16 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                      )
               AJC Medical Group, Inc., et al.                        )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Baikal Marketing Group, Inc.
                                           3029 NE 188 Street, #319
                                           Miami, FL 33180




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 17 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Barbara Bryant
                                           1136 22nd St
                                           West Palm Beach, FL 33407-5740




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 18 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Barbara Gibson
                                           601 Glenwood Ln
                                           Fort Lauderdale, FL 33317-1915




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 19 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Barbara Gibson
                                           c/o 3rd Step Recovery Group, Inc. d/b/a Continental Wellness Center
                                           3400 Powerline Road, Suite A
                                           Fort Lauderdale, FL 33309




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                            s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 20 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Cassandra Louissaint
                                           16369 Compton Palms Dr
                                           Tampa, FL 33647-1540




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 21 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Cassandra Louissaint
                                           15501 Bruce B Downs Blvd Apt 2808
                                           Tampa, FL 33647-1314




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 22 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Southern District
                                                     __________  District of
                                                                          of Florida
                                                                             __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                    )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 1:20-cv-24523-KMW
                                                                       )
               AJC Medical Group, Inc., et al.                         )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Cassandra Louissaint
                                           c/o Priority Health Medical Center, Inc.
                                           3660 Central Avenue, #6
                                           Fort Myers, FL 33901




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                             s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 23 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Chenara Anderson
                                           6090 N Sabal Palm Blvd Apt 311
                                           Fort Lauderdale, FL 33319-2647




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 24 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Chenara Anderson
                                           c/o 3rd Step Recovery Group, Inc. d/b/a Continental Wellness Center
                                           3400 Powerine Road, Suite A
                                           Fort Lauderdale, FL 33309




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                            s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 25 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Community Health Medical Center, LLC
                                           3951 North Haverhill Road, Suite 120
                                           West Palm Beach, FL 33417




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 26 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Cora Mann
                                           19814 NW 33rd Ct
                                           Miami Gardens, FL 33056-2357




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 27 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Cora Mann
                                           c/o Positive Health Alliance, Inc.
                                           730 West Hallandale Beach Boulevard, Suite #109
                                           Hallandale, FL 33009




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 28 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Dimitry Shaposhnikov
                                           2220 NE 7th St. # 11L
                                           Hallandale, FL 33009




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 29 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Dimitry Shaposhnikov
                                           c/o Positive Health Alliance, Inc.
                                           730 West Hallandale Beach Boulevard, Suite #109
                                           Hallandale, FL 33009




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 30 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Doctors United, Inc.
                                           d/b/a Doctors United Group
                                           1498 NW 54 Street, Suite C
                                           Miami, FL 33142




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 31 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Erik Joseph Pavao
                                           16570 78th RD N
                                           Loxahatchee, FL 33470-3087




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 32 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Florimed Medical Center Corp.
                                           311 NE 8 Street
                                           Homestead, FL 33030




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 33 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Gary Kogan
                                           18051 Biscayne Blvd Apt 404
                                           North Miami Beach, FL 33160-2507




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 34 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Gary Kogan
                                           c/o Labs4Less LLC
                                           730 W. Hallandale Beach Boulevard, Suite #109
                                           Hallandale, FL 33009




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                             s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 35 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                      )
               AJC Medical Group, Inc., et al.                        )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ifeoma Nwofor
                                           3922 SW 188th Ave
                                           Hollywood, FL 33029-2723




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 36 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                             Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jean Alexandre
                                           c/o Alliance Medical Center, Inc.
                                           6245 Miramar Parkway, Suite 101
                                           Hollywood, FL 33023




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                             s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 37 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jean Charlot
                                           c/o AJC Medical Group, Inc.
                                           1498 NW 54 Street, Suite C
                                           Miami, FL 33142




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 38 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-24523-KMW
                                                                      )
               AJC Medical Group, Inc., et al.                        )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jean Rodney
                                           7825 Belvoir Dr Unit 5
                                           Orlando, FL 32835-7902




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                            s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 39 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                             Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jean Rodney
                                           c/o Alliance Medical Center, Inc.
                                           6245 Miramar Parkway, Suite 101
                                           Hollywood, FL 33023




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                             s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 40 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jennifer John Carbon
                                           3857 SW 164 Terrace
                                           Hollywood, FL 33027




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 41 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jennifer John Carbon
                                           c/o AJC Medical Group, Inc.
                                           1498 NW 54 Street, Suite C
                                           Miami, FL 33142




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 42 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jesula Gabo
                                           9530 E Plum Harbor Way
                                           Fort Lauderdale, FL 33321-6356




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 43 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) John Catano
                                           4710 NW 122nd Dr.
                                           Pompano Beach, FL 33076-2228




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 44 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-24523-KMW
                                                                      )
               AJC Medical Group, Inc., et al.                        )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Juan Jesus Salina
                                           4212 W 16 Ave.
                                           Hialeah, FL 33012-7629




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                            s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 45 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Juan Jesus Salina
                                           14410 Sabal Dr.
                                           Hialeah, FL 33014




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 46 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Juan Jesus Salina, M.D. Corp.
                                           4212 W. 16th Avenue
                                           Hialeah, FL 33012




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 47 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kerline Joseph
                                           3808 Crystal Lake Dr Apt 404
                                           Pompano Beach, FL 33064-1357




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 48 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kerline Joseph
                                           5500 Celebration Point Way Apt 4-303
                                           Pompano Beach, FL 33063-3988




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 49 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kerline Joseph
                                           1641 NW 9th St
                                           Boca Raton, FL 33486-2008




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 50 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Khadijah Carbon
                                           3020 NW 96th Street
                                           Miami, FL 33147-2340




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 51 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Khadijah Carbon
                                           c/o Doctors United, Inc.
                                           d/b/a Doctors United Group
                                           1498 NW 54 Street, Suite C
                                           Miami, FL 33142




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 52 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kirill Vesselov
                                           2564 S Ocean Blvd
                                           Boca Raton, FL 33487-1810




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 53 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-24523-KMW
                                                                      )
               AJC Medical Group, Inc., et al.                        )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kirill Vesselov
                                           c/o United Clinical Laboratory LLC
                                           2257 Vista Parkway, #2
                                           West Palm Beach, FL 33411




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                            s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 54 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Labs4Less LLC
                                           730 W. Hallandale Beach Boulevard, Suite #109
                                           Hallandale Beach, FL 33009




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                             s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 55 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                    )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                       )
               AJC Medical Group, Inc., et al.                         )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Maria Freeman
                                           1520 NW 4 Street
                                           Fort Lauderdale, FL 33311




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 56 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Maria Freeman
                                           c/o 3rd Step Recovery Group, Inc.
                                           d/b/a Continental Wellness Center
                                           3400 Powerline Road, Suite A
                                           Fort Lauderdale, FL 33309




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 57 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michael Bogdan
                                           12580 SW 20th Street
                                           Fort Lauderdale, FL 33325-5802




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 58 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michael Pierce
                                           2609 NE 14th Ave Apt 106
                                           Fort Lauderdale, FL 33334-4388




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 59 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michael Pierce
                                           c/o 3rd Step Recovery Group, Inc.
                                           d/b/a Continental Wellness Center
                                           3400 Powerline Road, Suite A
                                           Fort Lauderdale, FL 33309




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 60 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michel Poitevien
                                           1660 NE 170th St
                                           Miami, FL 33162-2941




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 61 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                             Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michel Poitevien
                                           c/o Alliance Medical Center, Inc.
                                           6245 Miramar Parkway, Suite 101
                                           Hollywood, FL 33023




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                             s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 62 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Mikhail Vesselov
                                           2564 S Ocean Blvd
                                           Boca Raton, FL 33487-1810




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 63 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Mikhail Vesselov
                                           4108 S Ocean Blvd
                                           Boca Raton, FL 33487-3321




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 64 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Mikhail Vesselov
                                           c/o United Pharmacy LLC
                                           3951 N. Haverhill Road, Suite 120-121
                                           West Palm Beach, FL 33417




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 65 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Myriam Augustine
                                           11740 Hermitage Dr.
                                           Fort Lauderdale, FL 33325-3510




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 66 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Nick Myrtil
                                           11211 S Military Trl Apt
                                           Boynton Beach, FL 33436-7227




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 67 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Southern District
                                                     __________  District of
                                                                          of Florida
                                                                             __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                    )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 1:20-cv-24523-KMW
                                                                       )
               AJC Medical Group, Inc., et al.                         )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Nick Myrtil
                                           c/o Priority Health Medical Center, Inc.
                                           3660 Central Avenue, #6
                                           Fort Myers, FL 33901




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                             s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 68 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Physican Preferred Pharmacy, Inc.
                                           2700 North State Road 7
                                           Pompano Beach, FL 33063




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 69 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Positive Health Alliance, Inc.
                                           730 West Hallandale Beach Boulevard, Suite #109
                                           Hallandale, FL 33009




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 70 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                    )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 1:20-cv-24523-KMW
                                                                       )
               AJC Medical Group, Inc., et al.                         )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Priority Health Medical Center, Inc.
                                           3660 Central Avenue, #6
                                           Fort Myers, FL 33901




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                             s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 71 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Roman Shekhet
                                           3848 Atlantic Ave Apt 2
                                           Brooklyn, NY 11224-1277




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 72 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Roman Shekhet
                                           c/o United Pharmacy LLC
                                           3951 N. Haverhill Road, Suite 120-121
                                           West Palm Beach, FL 33417




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 73 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-24523-KMW
                                                                      )
               AJC Medical Group, Inc., et al.                        )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Shajuandrine Garcia
                                           205 NE Shelby Ave
                                           Madison, FL 32340-2526




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                            s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 74 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-24523-KMW
                                                                      )
               AJC Medical Group, Inc., et al.                        )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Shajuandrine Garcia
                                           c/o Well Care LLC
                                           720 N. Ocean Street
                                           Jacksonville, FL 32202




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                            s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 75 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Shonta Darden
                                           222 NE 212th Ter
                                           Miami, FL 33179-1111




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 76 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Shonta Darden
                                           c/o Positive Health Alliance, Inc.
                                           730 West Hallandale Beach Boulevard, Suite #109
                                           Hallandale, FL 33009




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 77 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Tamara Alonso
                                           12513 NW 7th Ln
                                           Miami, FL 33182-2006




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 78 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Tatiana Rozenblyum
                                           2750 NE 183rd Street, Apt. 1707
                                           North Miami Beach, FL 33160-2121




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 79 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-24523-KMW
                                                                      )
               AJC Medical Group, Inc., et al.                        )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Tatiana Rozenblyum
                                           c/o Baikal Marketing Group, Inc.
                                           3029 NE 188 Street, #319
                                           Miami, FL 33180




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                            s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 80 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                    )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                       )
               AJC Medical Group, Inc., et al.                         )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Testing Matters Inc.
                                           14001 NW 4 Street
                                           Fort Lauderdale, FL 33325




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 81 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Tomas Wharton
                                           c/o Florimed Medical Center Corp.
                                           311 NE 8 Street Ste 110
                                           Homestead, FL 33030-4734




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 82 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Tomas Wharton
                                           8700 SW 97th Ter
                                           Miami, FL 33176-2935




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 83 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Twiggi Batista
                                           12580 SW 20th Street
                                           Fort Lauderdale, FL 33325-5802




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 84 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United Clinical Laboratory LLC
                                           2257 Vista Parkway, #2
                                           West Palm Beach, FL 33411




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 85 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-24523-KMW
                                                                     )
               AJC Medical Group, Inc., et al.                       )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United Pharmacy LLC
                                           3951 N. Haverhill Road, Suite 120-121
                                           West Palm Beach, FL 33417




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 86 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-24523-KMW
                                                                      )
               AJC Medical Group, Inc., et al.                        )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Viergela Joseph
                                           610 Weston Road
                                           Lehigh Acres, FL 33936




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                            s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 87 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Southern District
                                                     __________  District of
                                                                          of Florida
                                                                             __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                    )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 1:20-cv-24523-KMW
                                                                       )
               AJC Medical Group, Inc., et al.                         )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Viergela Joseph
                                           c/o Priority Health Medical Center, Inc.
                                           3660 Central Avenue, #6
                                           Fort Myers, FL 33901




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                             s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 88 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Well Care LLC
                                           309 NE Marion Street
                                           Madison, FL 32340




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 89 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                   __________  District of
                                                                        of Florida
                                                                           __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Willie Peacock
                                           219 SE Abernathy Way
                                           Madison, FL 32340




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                          s/ J. Adams
  Case 1:20-cv-24523-KMW Document 46 Entered on FLSD Docket 11/05/2020 Page 90 of 90

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

  Gilead Sciences, Inc.; Gilead Sciences Ireland UC                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-24523-KMW
                                                                    )
               AJC Medical Group, Inc., et al.                      )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Willie Peacock
                                           c/o Well Care LLC
                                           309 NE Marion Street
                                           Madison, FL 32340




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Geoffrey Potter
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, NY 10036




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

              Nov 5, 2020
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                           s/ J. Adams
